 1   ROBERT C. SCHUBERT (S.B.N. 62684)
     rschubert@sjk.law
 2   WILLEM F. JONCKHEER (S.B.N. 178748)
     wjonckheer@sjk.law
 3   NOAH M. SCHUBERT (S.B.N. 278696)
     nschubert@sjk.law
 4   SCHUBERT JONCKHEER & KOLBE LLP
     Three Embarcadero Center, Suite 1650
 5   San Francisco, California 94111
     Telephone: (415) 788-4220
 6   Facsimile: (415) 788-0161
 7   JOHN ARCHIBALD, admitted pro hac vice
     jarchibald@investigationcounsel.com
 8   INVESTIGATION COUNSEL P.C.
 9   350 Bay Street, Suite 300
     Toronto, Ontario M5H 2S6
10   Canada
     Telephone: (416) 637-3152
11   Facsimile: (416) 637-3445
12   Attorneys for Plaintiffs
13
14                                    UNITED STATES DISTRICT COURT
15                              NORTHERN DISTRICT OF CALIFORNIA
16                                       SAN FRANCISCO DIVISION
17   MONTGOMERY BEYER and LINDA                       Case No. 3:18-cv-02006-EMC
     CHESLOW, Individually and on Behalf of all
18   Others Similarly Situated,                       PLAINTIFFS’ NOTICE OF
                                                      VOLUNTARY DISMISSAL WITHOUT
19                      Plaintiffs,                   PREJUDICE PURSUANT TO FED. R.
                                                      CIV. P. 41(a)(1)(A)(i)
20          v.
                                                      Judge: Hon. Edward M. Chen
21   SYMANTEC CORPORATION,                            Courtroom: 5
22                      Defendant.
23
24
25
26
27
28
      PLAINTIFFS’ NOTICE OF VOLUNTARY DISMISSAL                       Case No. 3:18-cv-02006-EMC
      WITHOUT PREJUDICE
 1          TO THE COURT, ALL PARTIES, AND COUNSEL OF RECORD:

 2          PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiffs

 3   Montgomery Beyer and Linda Cheslow (“Plaintiffs”) hereby dismiss, without prejudice, their

 4   claims in the above-captioned action against Defendant Symantec Corporation (“Defendant”). This

 5   notice is being filed with the Court before Defendant has served an answer or moved for summary

 6   judgment in this action, and before a class has been certified.

 7

 8   Dated: April 9, 2019                             By: /s/Willem F. Jonckheer

 9                                                    ROBERT C. SCHUBERT (S.B.N. 62684)
                                                      WILLEM F. JONCKHEER (S.B.N. 178748)
10                                                    NOAH M. SCHUBERT (S.B.N. 278696)
                                                      SCHUBERT JONCKHEER & KOLBE LLP
11                                                    Three Embarcadero Center, Suite 1650
                                                      San Francisco, California 94111
12                                                    Telephone: (415) 788-4220
                                                      Facsimile:
                                                           DIST  (415)
                                                                   R 788-0161
13                                                    ES      ICT
                                                     T            C
                                                  TAJOHN ARCHIBALD, admitted pro hac vice
14

                                                                         O
                                              S




                                                    INVESTIGATION COUNSEL P.C.

                                                                          U
                                            ED




                                                    350 Bay Street, Suite  D 300
                                                                           RT
15                                                                 D E R E
                                        UNIT




                                                               R
                                                    IS SO O
                                                    Toronto,  Ontario     M5H 2S6
16
                                                 IT Canada
                                                    Telephone: (416) 637-3152   R NIA
17                                                  Facsimile: (416)    637-3445
                                                                           en
                                                                   d M. Ch
                                         NO




                                                         E d w a r
                                                    udge
                                                   JAttorneys
                                                                                FO


18                                                             for Plaintiffs
                                          RT




                                                                            LI




19                                               ER
                                            H




                                                                         A




                   DATED: April 10, 2019              N                     C
                                                                        F
20                                                        D IS T IC T O
                                                                R
21

22

23

24

25

26

27

28
      PLAINTIFFS’ NOTICE OF VOLUNTARY DISMISSAL                                    Case No. 3:18-cv-02006-EMC
      WITHOUT PREJUDICE                                                                                     2
